    Case: 1:20-cv-03591 Document #: 42 Filed: 08/07/20 Page 1 of 2 PageID #:238




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OUYEINC LTD.,
                                                  Case No. 20 cv 3591
                       Plaintiff,

       v.

NaturalRays-Official and et al.,

                       Defendants.


                PLAINTIFF'S RESPONSE TO DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT MOTION TO DISSOLVE EX PARTE
                   TEMPORARY RESTRAINING ORDER


       NOW COMES Plaintiff Ouyeinc Ltd., by and through its attorneys, Barney &

Karamanis, LLP, and in response to Defendants’ motion for summary judgment states as

follows:

                 SETTLEMENT AND WITHDRAWAL OF THE MOTION

       On or about July 20, 2020, Defendants, Lifestance, Lansley, Naturalrays-offical,

Regalico, Avaii, Vennco, GlinLA, filed a motion for summary judgment and motion to dissolve

ex parte temporary restraining order. This Court set a briefing schedule on Defendants’ motion

with Plaintiff to respond by August 7, 2020. Since that time, Plaintiff has settled all claims

against Defendants Lifestance, Lansley, Naturalrays-offical, Regalico, Avaii, Vennco, GlinLA,

and has filed notices of dismissal for those Defendants (Dkt#34 and Dkt#39). Additionally,

Defendants have moved to withdraw their motion for summary judgment. See Defendants’

Motion at Dkt#40.
    Case: 1:20-cv-03591 Document #: 42 Filed: 08/07/20 Page 2 of 2 PageID #:239




       In light of these facts, Plaintiff requests that this Honorable Court strike Defendants’

motion for summary judgment and motion to dissolve ex parte temporary restraining order as

moot, and dismiss Lifestance, Lansley, Naturalrays-offical, Regalico, Avaii, and Vennco with

prejudice pursuant to the aforementioned settlement.



DATED August 7, 2020                                 Respectfully submitted,

                                                     /s/ Kenneth A. Nazarian
                                                     James A. Karamanis (ARDC# 6203479)
                                                     Kenneth A. Nazarian (ARDC#6309765)
                                                     Barney & Karamanis, LLP
                                                     Two Prudential Plaza
                                                     180 N. Stetson, Ste 3050
                                                     Chicago, IL 60601
                                                     Tel.: 312/553-5300
                                                     James@bkchicagolaw.com
                                                     ken@bkchicagolaw.com
                                                     ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
